Citation Nr: 0719928	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1979 to 
February 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Wilmington, 
Delaware.  

In November 2005, to support his claim, the veteran testified 
at a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required   to substantiate the claim on appeal, and 
apprised of the procedures for obtaining that evidence and 
information.  Moreover, VA has fulfilled its duty to assist 
him in obtaining the supporting evidence.

2.	A June 2005 VA examiner has diagnosed the veteran as 
having PTSD.

3.	The veteran's alleged in-service stressor of having 
witnessed the accidental shooting death of an individual with 
whom he served has been corroborated.

4.	The preponderance of the competent evidence establishes 
that the diagnosis of PTSD is attributable to stressful 
events that occurred prior to service entrance,  rather than 
a verified in-service stressor.

5.	Regarding additional diagnosed psychiatric conditions 
other than PTSD, there is medical evidence also indicating 
that these did not have an origin in service --  including, 
as for a personality disorder, any substantiation that this 
condition was exacerbated in service due to superimposed 
injury or disease.  


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder, including 
PTSD, that was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
therefore, VA is required   to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In this instance, the record establishes that the RO has 
undertaken appropriate measures to inform the veteran of the 
significance of the VCAA's duty to notify  and assist, 
consistent with the above-specified criteria.  Preliminarily, 
through issuance of several VCAA notice letters, as well as 
the June 2005 statement of the case (SOC), each of the 
requirements for content-specific notice as set forth under 
the Pelegrini II decision have effectively been met.

The initial October 2002 correspondence sent to the veteran 
by the RO, included a general request to submit further 
evidence pertaining to his claim, and further sought detailed 
information in reference to a claimed in-service stressor.                   
The June 2005 SOC also set forth citation to and explanation 
of the regulatory provisions for a valid claim for service 
connection for PTSD, as well as that pertaining to a more 
conventional claim for service connection on a direct basis. 
Additionally, the more comprehensive September 2004 VCAA 
letter explained whose responsibility, VA's or the veteran 
himself, it was to obtain additional evidence relevant to the 
disposition of his claim -- including that VA would undertake 
reasonable efforts to assist in obtaining any remaining 
medical records, employment records, or other Federal 
records.  See Quartuccio v. Principi,            16 Vet. App. 
183, 186-87 (2002).  Thus, the notice information was 
sufficiently detailed and informative that the first three 
elements of satisfactory VCAA notice indicated through the 
Pelegrini II decision have been met.  

Additionally, the September 2004 letter included language 
requesting that if the veteran had any further evidence in 
his possession that pertained to his appeal,           to 
please send it to the AMC; he was further notified that if 
he had any other evidence or information which he believed 
would support his claim, to notify          that agency.  So 
the fourth and final element of VCAA notice was likewise 
met.   

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court            in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).          
Here, the initial October 2002 VCAA letter preceded issuance 
of the               December 2002 rating decision on appeal.  
However, the September 2004 notice letter obviously did not.  
As such, this latter correspondence cannot be considered  to 
have been timely under the above criteria.  

This notwithstanding, the RO has nonetheless taken sufficient 
measures to assist with the development of the veteran's 
claim, such that any defect in the timing of the notice did 
not have any detrimental impact upon the continuing 
adjudication    of it.  Following the most recently issued 
VCAA notice letter in September 2004, the veteran had ample 
opportunity to respond with additional evidence or argument 
prior to the June 2005 SOC continuing the denial of his 
claim.  During this timeframe, the veteran's representative 
has provided a September 2004 statement.  The veteran has 
also undergone VA mental health examination and a 
social/industrial survey.  Further efforts have been 
undertaken for purposes of corroboration of a claimed in-
service stressor.  And there is no indication from the 
veteran himself, nor does the record otherwise suggest, that 
there is any additional relevant evidence that has not yet 
been obtained.  For these reasons, the Board finds that 
regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006).  See, too, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as       in an SOC or SSOC, is sufficient 
to cure a timing defect).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim, including having obtained service  medical records 
(SMRs), personnel records, VA outpatient and hospitalization 
records, records from various private treatment providers, 
and records pertaining to disability benefits from the Social 
Security Administration (SSA).  The RO has also contacted the 
appropriate repository of historical records from the unit in 
which         the veteran served to attempt corroborate a 
claimed in-service stressor.  In addition, the veteran has 
undergone VA examinations in regard to with the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To 
support his claim, the veteran has submitted several personal 
statements and lay statements from other individuals      on 
his behalf.  He also provided testimony during a November 
2005 videoconference hearing before the undersigned VLJ.  
38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as a psychiatric 
disorder where deemed to involve a psychosis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  See also 71 Fed. Reg. 42,758 
(July 28, 2006) (providing a definition of psychosis for 
purposes of application of presumptive service connection), 
to be codified at 38 C.F.R. § 3.384.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted  as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d);   Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that she did engage in 
combat, but that the alleged stressor is not combat related, 
then her lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates her testimony or 
statements, such as service records.  See Cohen, 10 Vet. 
App. at     146-47.  See also Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not require         "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307,        311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi,         16 
Vet. App. 124 (2002).  And in both Pentecost and Suozzi, it 
was held that specific evidence that a veteran was actually 
with his unit at the time of an attack is not required to 
verify that attack as a PTSD stressor.  In Suozzi, 10 Vet. 
App. at 310-11, the Court determined that evidence that the 
veteran's company received heavy casualties during an attack 
consisting of copies of radio logs of that incident, was 
sufficient to reopen his claim for service connection for 
PTSD, even without specific evidence of the veteran's 
presence with the company during that particular incident.  
Also, Pentecost, 16 Vet. App. at 128-29 held that the Board 
had interpreted the corroboration requirement too narrowly by 
requiring the veteran to demonstrate his actual proximity to 
and participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102.  See also                
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)


Analysis

A.	PTSD

The preceding requirements for articulating a valid claim 
having been applied        in evaluating the medical evidence 
of record, considering each required element,   the 
conclusion that is warranted, as indicated in more detail 
below, is that a claimed PTSD condition on the balance of the 
evidence does not appear to have a causal connection to a 
service-related event.  

There is at first, evidence indicating a recent stated 
diagnosis of PTSD from a qualified treatment provider.  This 
in itself is competent evidence of the existence of the 
current disability claimed, even if not yet associated with a 
precipitating claimed stressful event from service.  Both a 
June 2005 VA examination and social/industrial survey that 
same month resulted in a diagnosis of PTSD, and VA outpatient 
reports up until March 2005, noted an assessment of the same.  
It is not without significance by any means the June 2005 VA 
examiner specifically diagnosed "PTSD, moderate, chronic 
non-military related."  As of the initial stage of analysis, 
though, that of whether a present disability exists, this 
preliminary requirement is satisfied prior to further inquiry 
into the issue of causation.            See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  See, too, Degmetich v. Brown,               
104 F.3d 1328 (1997).

To establish that the comprehensive criteria for service 
connection for the claimed condition are met, it must be 
further shown that claimed PTSD was caused by a confirmed in-
service stressor.  See 38 C.F.R. § 3.304(f).  As an initial 
matter,             this necessitates having at least one 
verified stressor of record.  Since as explained below, the 
events during service that the veteran has identified to 
support his claim are not related to participation in combat, 
they would require corroboration by independent sources 
including, but not limited to, service records, instead of 
entirely through lay testimony on its own.  See Cohen v. 
Brown, 10 Vet. App. 128, 146-47 (1997). 
One of the veteran's alleged stressors from during service, 
is that in October 1979 while he was stationed on the Coast 
Guard vessel U.S.S. Confidence, he witnessed the accidental 
shooting death of a fellow serviceman.  He states this event 
occurred when a third individual on board the ship was in the 
process of cleaning and maintaining a firearm belonging to 
him, and the gun accidentally discharged which led to the 
death of his friend.  The veteran has provided a specific 
date for when   the incident described occurred and the names 
of the individuals involved. 

Based on evidence added to the record in regard to the 
veteran's unit history,          there is sufficient 
background information to verify this particular claimed 
incident.  To this effect, the RO has obtained a May 2005 
report from the U. S. Armed Services Center for Unit Records 
Center Research (USASCRUR) (since renamed the U. S. Army and 
Joint Services Records Research Center (JSRRC)), indicating 
that this agency through research of unit history was able to 
verify that the above incident occurred as described.  As 
further supporting verification, the veteran himself 
submitted lay statements from three individuals with whom he 
served stating accounts of the event that were consistent 
with his own account.  See Cohen, 10 Vet. App. at 143 (the 
available sources for corroboration of a claimed stressor  
are not necessarily limited to service records (as previously 
required prior to               the adoption of 38 C.F.R. § 
3.304(f)), citing to M21-1, Part VI, para 7.46(f)         
(Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989).  
The foregoing         evidence is notwithstanding that 
earlier attempts to attain deck logs from the   U.S.S. 
Confidence were unsuccessful.  So the alleged incident 
involving the accidental death of a fellow serviceman has 
been verified.  

For purposes of thorough evaluation of the present claim, 
only one claimed stressful experience would need to be 
confirmed to merit analysis of whether the final element 
under 38 C.F.R. § 3.304(f) is met, of whether the diagnosis 
of PTSD is premised upon the stressor(s) of record. 

It warrants mention that the veteran has described two 
additional claimed in-service stressors, most recently in 
some level of detail during the November 2005 Board 
videoconference hearing.  According to the veteran, one of 
these events,                   in October 1979, occurred 
within only a few hours prior to the above incident in which 
another individual was accidentally shot, in which the 
veteran was involved in an altercation with a commanding 
officer on the U.S.S. Confidence.  He says that he was at 
first verbally chastised by the officer for supposedly acting 
in a disrespectful manner to others at a social establishment 
onboard the ship, and that this officer who himself appeared 
to be drunk then struck the veteran without provocation.  
Concerning this specific claimed event, by contrast, there is 
unfortunately no evidence that would help corroborate the 
same.  The RO through the June 2005 SOC has appropriately 
accomplished its duty to notify the veteran of alternative 
sources of evidence that may be utilized to substantiate a 
stressor           from service based upon an alleged 
personal assault, such as behavioral changes following the 
incident, as required under the circumstances.  See 38 C.F.R.                
§ 3.304(f)(3).  See also Bradford v. Nicholson, 20 Vet. App. 
200, 205-06 (2006). The relevant personnel records, and other 
determinative evidence in this regard         do not assist 
in verifying this second claimed stressor.  

A third claimed stressful event is that while the U.S.S. 
Confidence was sailing           en route to a port in 
Alaska, there was a period of nearly a week during which the 
ship was traveling through rough seas and experienced 
constant pitching and rolling to a heavy degree, that caused 
significant damage to the ship including flooding.  Here, as 
well, there is a relative absence of corroborating evidence.  
There is of note a reference in one of the lay statements of 
an individual who served with the veteran, received in 
February 2004, as to when the ship encountered an extended 
period of rough seas.  But in the absence of additional 
corroborative details,              there is no substantial 
foundation upon which to actually verify the event.  
Nonetheless, as mentioned, only one identified stressor has 
to be confirmed in order to potentially support a PTSD 
diagnosis, and this condition has already been met        in 
the present case.   

On consideration of the next and last requirement of medical 
causation, the claimed PTSD condition must be etiologically 
related to a verified stressor.  Essentially,   this 
determination involves a question of direct service 
connection.  See e.g.,              Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d              at 
1326.  As indicated below, in this particular case, while the 
actual first medical diagnosis of PTSD was not until several 
years after service, there are various nonservice-related 
stressors that did pre-exist service.  Nonetheless, since 
PTSD   (or a similar condition) was not documented on service 
entrance, generally,           the presumption of soundness 
applies.  See 38 U.S.C.A. § 1111.  The presumption of 
soundness may be rebutted where VA demonstrates by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service, and that it was not 
aggravated therein.  VAOPGCPREC 3-2003 (July 16, 2003).  
Considering again the present case, the evidence does not 
suggest that the condition claimed had an onset before 
service.  As a result, the basis of entitlement to apply   is 
that of direct incurrence in service, instead of a theory of 
alleged aggravation of a pre-existing disorder.

Relevant to this subject, the report of a June 2005 VA 
examination, following an  in-depth psychiatric evaluation, 
indicates the diagnosis of PTSD, moderate, chronic and non-
military related; alcohol abuse in remission per veteran's 
report; nicotine dependence; obsessive-compulsive disorder 
since the mid-1990s; and personality disorder, not otherwise 
specified (NOS).  It was then stated that the veteran did not 
meet the diagnostic criteria for generalized anxiety 
disorder, dysthymia or paranoid schizophrenia at that time.  
Although he had paranoid ideations, these symptoms were more 
the function of the veteran's personality disorder, as well 
as his PTSD.  

The examination report identified the veteran's account of 
the verified incident           in service of the accidental 
shooting death of another serviceman, and also events from 
prior to induction.  It was noted that the veteran lost his 
mother at age 13         due to a shooting incident 
perpetrated by a former boyfriend, and that there were 
conflicting accounts as to whether the veteran was present 
when this occurred.    The veteran later had a good 
relationship with friends and relatives while      growing 
up.  At the age of 17, one-year before induction, he was 
involved in an altercation with a police officer, and was 
arrested on a charge of disorderly conduct.  Following review 
of the veteran's history including a 1980 record of a 
psychological evaluation from service, the VA examiner 
determined that any PTSD symptoms the veteran had were 
related to the death of his mother rather than the death of 
his shipmate.  It was further stated that the veteran's poor 
psychosocial functioning was as likely caused by his 
personality disorder as by PTSD.

On a social and industrial survey also conducted that month 
by a VA social worker, the diagnosis rendered was that of 
PTSD; personality disorder; and rule out substance abuse 
dependence, alcohol.  A review of the veteran's background 
history was completed, and showed a history similar to that 
already noted.  The evaluating social worker stated that 
there did not appear to be any doubt that the veteran had 
serious symptoms of PTSD.  However, he did have multiple 
features of a personality disorder that apparently first 
manifested prior to entrance into                    the 
Coast Guard, as evidenced by his attack on the police officer 
with a bottle      and arrest for drunk and disorderly 
conduct.  According to the VA social worker,    it was also 
apparent that the original trauma occurred in childhood 
regarding the loss of both parent figures, and this needed to 
be given careful consideration before it was decided that the 
recent psychological symptoms were all related to his 
experiences in the military.  

Based upon the above June 2005 VA psychological examiner's 
opinion,                the diagnosis of PTSD is considered 
attributable to stressful events other than          those 
occurring in-service, including the already verified stressor 
in this case.      The accompanying social/industrial survey 
reflects a consistent determination             that various 
events prior to service were likely precipitating factors of 
later psychological manifestations, if not the primary cause.  
The reports were objectively grounded in the veteran's 
treatment history, and thus are each probative on the 
question of causation.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993)                     (the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the veteran, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches).  See, too, Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

So the preponderance of the evidence is unfavorable on the 
theory of direct incurrence in service.  That 
notwithstanding, the possibility that the veteran still had a 
pre-existing PTSD condition, for which allegedly aggravation 
occurred in service,  an alternative theory of recovery 
raised in the written brief presentation of the veteran's 
attorney, has been evaluated in any event.  This is also 
taking into account that under the applicable guidelines, 
benefits may be provided in cases involving aggravation by 
active service for the degree of disability over and above 
that existing on entrance into service.  See 38 C.F.R. § 
4.22.  Assuming that a PTSD condition had first manifested 
before service, however, the statement of the              
June 2005 VA examiner effectively ruled out the presence of 
any symptoms of PTSD due to service-related events, on review 
of the record, and such finding suggests that any preexisting 
condition could not have undergone significant aggravation 
during service (i.e., a worsening beyond its natural 
progression).         See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Application of a theory of in-service aggravation of 
a pre-existing condition therefore would not be beneficial to 
the outcome of the veteran's claim.

In summary, the requirement of medical causation has not been 
satisfied.               While at least one identified in-
service stressor has been objectively confirmed, there is 
probative medical evidence indicating that in all likelihood 
the veteran   does not have PTSD as the result of any 
stressful experience from during service.   

B.	Acquired Psychiatric Disorder other than PTSD

With respect to the remaining component of the veteran's 
claim, pertaining to service connection for a psychiatric 
condition other than PTSD, additional clinical diagnoses of 
record based upon the June 2005 VA examination point to the 
conditions of alcohol abuse in remission, obsessive-
compulsive disorder, and personality disorder NOS.  Other 
diagnoses rendered during his history of VA outpatient 
treatment, are those of mood disorder, NOS, and panic 
disorder with  mild agoraphobia and dysthymia.   


According to VA regulations on direct service connection, the 
presently diagnosed conditions are to be evaluated to the 
extent that they have any causal connection    to an incident 
of service.  See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  For the reasons previously 
mentioned, also, the veteran is presumed to have been in 
sound condition at service entrance psychologically.
Some general principles nonetheless apply as to the 
circumstances under which service connection for one or more 
of the above conditions can conceivably             be 
granted.  

To this effect, under VA law, a personality disorder is 
considered to be a congenital or developmental defect, and as 
such, is not a disease or injury for compensation purposes.  
See 38 C.F.R. §§ 3.303(c); 4.9.  However, service connection 
is still permissible for such a disorder in the limited 
circumstance where there has been aggravation of a pre-
existing condition during service by superimposed disease or 
injury.  See VAOPGCPREC 82-90 (July 18, 1990).  See also 
Monroe v. Brown,      4 Vet. App. 513, 514-15 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). This limited 
exception remains for entitlement to service connection on a 
direct basis, since a pre-existing personality disorder by 
definition is not a disability,        so as not to warrant a 
more comprehensive analysis of the question of aggravation.         

Additionally, pertinent to claims filed after October 31, 
1990, as in this case,           an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105;                   
38 C.F.R. §§ 3.1(m), 3.301(d).  See, as well, VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  A condition 
involving any history of alcohol abuse thus could not provide 
a basis for a granting service connection.

The evidence from service relevant to the causation issue 
includes, initially,            the fact that there is no 
indication of any psychiatric condition involving a 
psychosis, having manifested to a compensable level within 
one-year of service discharge, and therefore warranting the 
presumption of having been incurred therein.  See 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Inasmuch as the medical evidence of record may still provide 
some indication of  the requisite causal nexus, the veteran's 
SMRs reveal that on a June 1979          service entrance 
examination, he was noted to have been in good condition.  
Subsequently, a January 1980 psychological evaluation report 
notes that the veteran reported experiencing interpersonal 
conflicts with commanding officers and other members of his 
unit.  The assessment was that of a behavior disorder, and an 
explosive/aggressive personality.  It was stated that there 
was a pattern of behavior prior to service entrance which 
brought the veteran into frequent contact with          the 
law.  Another evaluation that month resulted in the finding 
of an inadequate personality involving difficulty adapting to 
military life.  The veteran underwent separation from service 
in February 1980.

In addition to the information set forth by service records, 
various opinions             have been obtained from VA 
psychological treatment providers.  See                Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, it is the province of the 
Board to supplement the record          by seeking an 
advisory opinion, ordering a medical examination).  On this 
subject, the June 2005 VA examiner expressed the finding that 
a diagnosed obsessive-compulsive disorder had its onset 
during the mid-1990s.  Hence, that condition clearly could 
not have been originally incurred in service.  And regarding 
diagnosed panic disorder (with mild agoraphobia and 
dysthymia), and mood disorder, this examiner further 
concluded that the veteran did not meet the diagnostic 
criteria for generalized anxiety disorder, or dysthymia at 
that time -- since provided in the context of a 
contemporaneous and comprehensive examination, this 
represents         the most probative assessment of his exact 
condition.  See Prejean v. West,            13 Vet. App. 444, 
448-9 (2000) (those factors for assessing  the probative 
value     of  a medical opinion include the physician's 
access to the claims file and the thoroughness of the 
opinion).  An opinion on the etiology of such conditions              
is therefore not required, without a confirmed current 
diagnosis.

It remains for consideration whether the history of a 
personality disorder is of relevance to the question of 
etiology.  However, service records are notably absent of any 
instance of superimposed injury or disease that could have 
conceivably aggravated an existing personality disorder.  See 
Monroe v. Brown,                             4 Vet. App. 513, 
514-15 (1993).  See also VAOPGCPREC 82-90 (July 18, 1990).  
To the extent that examination providers have considered this 
issue, these opining treatment providers, particularly the 
June 2005 VA social worker, indicated that events preceding 
entrance were substantial if not primary factors in the onset 
of a personality disorder.  

Accordingly, it can likewise be concluded that there is no 
basis upon which to find that there is any general 
psychiatric condition apart from PTSD that would warrant 
granting service connection in the present case.  

C. Conclusion

In adjudicating the claim on appeal, the Board has also taken 
into consideration    the veteran's own statements; however, 
inasmuch as he is a layperson without medical training and 
expertise, he cannot offer a probative opinion on the 
question of whether he has a current diagnostic psychiatric 
disorder that is etiologically related to an incident of 
military service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons and bases, the claims for service 
connection for an acquired psychiatric disorder, including 
PTSD, must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).










ORDER

The claim for service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


